DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The newly submitted information disclosure statement (IDS) dated 6/24/2021 has been considered and made of record.

Allowable Subject Matter
Claims 27-31, 33-42, 51 and 52 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or suggest, “a repeater coil, embedded in the spectacle lens, to receive electrical energy wirelessly from an external device; an energy receiving coil, embedded in the spectacle lens, to receive the electrical energy wirelessly from the repeater coil;” as recited in independent claim 27. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10200087 discloses an apparatus, such as eyeglasses, which includes a device formed in a loop. The apparatus may also include a receiving coil disposed around an entire length of the loop. Each turn of the wireless power receiving coil follows the entire length of the loop. However, ‘087 does not disclose the allowable matter as recited above.
US 7810750 discloses detachable wearable electronic eyeglasses and head mounted gear with a plurality of electronic functions and interchangeable electronic function, and a wearable computer with optimal weight distribution and stretchable arms. However, ‘750 does not disclose the allowable matter as recited above.
US 20200218094 discloses techniques for providing eyewear with electrical components. The electrical components can provide electrical technology to eyewear (e.g., eyeglasses) without having to substantially compromise aesthetic design principles of the eyewear. The electrical components can operate independently or together with other electrical components provided elsewhere. The eyewear with electronic components can, for example, provide audio output, audio enhancements, or event-related audio content. However, ‘094 does not disclose the allowable matter as recited above.
US 8944590 discloses eyeglasses which include a lens housing, a first temple and a second temple coupled to the lens housing, and a first and a second lens supported by the lens housing. The first device may further include a facade that covers the lens housing. The first 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933.  The examiner can normally be reached on M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859